                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



ROBERT WIMER,                                  )       CASE NO. 1:17CV2021
                                               )
                       Plaintiff,              )       JUDGE CHRISTOPHER A. BOYKO
                                               )
               vs.                             )       OPINION AND ORDER
                                               )
JOSHUA EVERHARD, et al.,                       )
                                               )
                       Defendants.             )



CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court upon the Motion (ECF DKT #21) of Plaintiff

Robert Wimer to Exempt Plaintiff’s Treating Physicians from the Written Report

Requirements of Fed.R.Civ.P. 26(a)(2)(B).

       This is a motor vehicle personal injury case brought in this Court on the basis of

diversity jurisdiction. As a result of the automobile accident, Plaintiff allegedly suffered

injuries to his neck, back and left shoulder. Plaintiff has not retained a medical expert and

intends to rely on the testimony of his treating physicians at trial.

       Pursuant to Fed.R.Civ.P. 26(a)(2)(B), a written report must be provided by a witness
who is “retained or specially employed to provide expert testimony in the case or one whose

duties as the party’s employee regularly involve giving expert testimony.”

       Plaintiff has disclosed the identities of his physicians and has provided Defendant with

their medical records. Plaintiff expects the physicians to testify concerning the nature, cause

and treatment of his injuries. Plaintiff asks the Court to exempt the treating physicians from

the expert report requirement.

       Defendant argues that the opinions of the treating doctors are not readily apparent in

the medical records. Moreover, Defendant asserts that it is important to know specifically

whether Plaintiff’s doctors opine that a new injury occurred at the C3-4 level of Plaintiff’s

spine as a result of the accident or if the accident caused an aggravation of a pre-existing

condition.

       The Advisory Committee Notes to Rule 26 state: “A treating physician, for example,

can be deposed or called to testify at trial without any requirement for a written report.”

“Implicit in Rule 26 . . . is the recognition that some witnesses may qualify as experts even

though such witnesses need not produce the report required by Rule 26(a)(2) (B). Treating

physicians are the quintessential examples of such experts.” Weimer v. Honda of America,

Mfg., Inc., No. 2:06-CV-844, 2008 WL 4503562, at *1 (S.D.Ohio Oct. 1,2008). The Sixth

Circuit has expressly held that a treating physician who is not required to produce the Rule 26

report may nevertheless testify as to his opinion on causation when that opinion is based on

his treatment of the patient. Fielden v. CSX Transp., Inc., 482 F.3d 866, 871 (6th Cir. 2007).

       Therefore, the Court grants the Motion (ECF DKT #21) of Plaintiff Robert Wimer to

Exempt Plaintiff’s Treating Physicians from the Written Report Requirements of Fed.R.Civ.P.


                                               -2-
26(a)(2)(B). However, the Court recognizes its evidentiary gate-keeping function, and will

re-visit this issue if raised by a motion in limine or otherwise, should Plaintiff’s treating

physicians offer opinion testimony which goes beyond the matters learned in the scope of

their treatment of Plaintiff.

        IT IS SO ORDERED.

                                       s/ Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       United States District Judge
Dated: December 10, 2018




                                                -3-
